DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments filed on 8/26/2022 have been fully considered but are not persuasive. Claims 1-20 are pending in this application and have been considered below.  
Arguments:
The applicant argues that features, i.e., a generative adversarial network (GAN) trained to provide contextual information to be embedded in an image or video frame, are not taught by the primary reference, Iyer.
Examiner’s Response:
The examiner respectfully disagrees.  Iyer is discussing using generative neural networks, such as variational autoencoders (VAEs) and generative adversarial networks (GANs) to generate video advertisement content.  As a result, Iyer shows the limitation of "training a generative adversarial network."  Second, Iyer discusses adapting or personalizing video content for each user.  Therefore, Iyer shows the limitation of "contextual information to be embedded in said image or said video frames." Third, Iyer discusses contextual information is information about the content, such as its theme, style, context, characters, objects, and so forth.  Consequently, Iyer shows the limitations, "wherein said contextual information comprises text, sound and/or video frames that provides context to said image or said video frames." 
	Additionally, Iyer discusses the video as watched content with a watched context (e.g., similar theme, environment, objects, people, and/or characters), theme, event, and environment which are received and extracted.  Hence, Iyer shows the limitation of "receiving … extracting features from said received image or said video frames, wherein said extracted features comprise topics, events as well as sites and objects." Further, Iyer discloses GANs are leveraged to personalize advertisements for users based on the content they are currently watching along with other information such as user contexts."  Ergo, Iyer shows the limitation of "identifying one or more images and/or one or more video frames in a database using said generative adversarial network associated with features with a similarity to said extracted features from said received image or said video frames." Finally, Iyer discusses obtaining video content from a content server and modifying/adapting the content.  Thus, Iyer shows the limitation of "extracting references containing contextual information …. and augmenting said image or said video frames with said extracted references."
Arguments:
The applicant argues that Iyer teaches advertising content may be directly incorporated into the watched content but that this does not correspond to the claimed “extracting.” See Arguments pp. 2-3.
Examiner’s Response:
Iyer aims to address the problem of personalizing advertisements to the media content of individual users or consumers. See at least Iyer ¶¶34-37.  
Arguments:
The applicant argues that Iyer does not disclose scene context and scene content, including topics and events.  See Arguments p. 5.
Examiner’s Response:
Iyer's ¶37 shows these limitations in at least ¶¶37 and 65, which disclose "theme," a known synonymy for "topic."  Similarly, "events" are mapped to the text of Iyer in the rejection below.
Arguments:
The applicant argues that Iyer does not teach the “identifying… in a database” claim limitations.   See Arguments p. 7.
Examiner’s Response:
Iyer ¶26 shows user profiles (e.g., user characteristics, preferences, viewing history) stored in a database and shows the video content from a server in ¶56.
Arguments:
The applicant argues that Iyer does not show the similarity.  See Arguments p. 8.
Examiner’s Response:
Iyer shows a “similar context” in ¶37.
Arguments:
The applicant argues that Mohandoss does not disclose the claim limitation “exceeds a threshold value.” See Arguments p. 8.
Examiner’s Response:
Mohandoss shows the limitation “image frames that satisfy a content similarity threshold” in ¶5.
Arguments:
The applicant argues that Iyer does not disclose “augmenting said image or said video frames with said extracted references.” See Arguments p. 10.
Examiner’s Response:
The examiner respectfully disagrees.  The citations for the teachings in Iyer and Mohandoss  are located herein.
Arguments/Response:
The applicant’s arguments on pp. 11-14 are repetitive and have already been addressed.   
Arguments:
The applicant argues that Iyer and Mohandoss do not teach the limitations from claims 2-3, 9-10, and 16-17 of “extracting features” and “separating different events through a sequence of images of said stream of video frames.”   See Arguments pp. 14.
Examiner’s Response:
Iyer discloses extracted features in ¶¶37, 65, and ¶¶272-273, 275, 285 as explained herein. Mohandoss teaches images that are not similar are removed (i.e. separated) in ¶20.  Where, Iyer shows the limitation that GNN models are trained to generate different video content types or genres in ¶84.
Arguments:
The applicant argues that the motivation for claims 2-3, 9-10, and 16-17 is not explained. See Arguments pp. 15-16.
Examiner’s Response:
The secondary reference, Mohandoss ¶1 teaches GANs can be trained to use pairs of image frames to generate context-sensitive information.  Generating context-sensitive information motivates innovation in the instant application and Iyer.  Therefore, the teaching, suggestion, or motivation (TSM) test has been satisfied.  This test was held as a valid means of producing a prima facie case of obviousness based on the decision in KSR International Co. v. Teleflex Inc. (KSR), 550 US 398, 82 USPQ2d 1385 (2007). 
Arguments:
The applicant argues that the combination of Iyer, Mohandoss, and Chudak does not teach the limitations of claims 7 and 14.   See Arguments pp. 22-25.
Examiner’s Response:
In response to the applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In response to the applicant’s arguments regarding the motivation to combine, A “motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)).  Here, the motivation to combine is taught by the Abstract of the new reference.  Namely, Chudak teaches using an Ising model to develop a target distribution of samples for use in better training a GAN.
Arguments:
The applicant argues that various motions to combine are improper in the §103 rejections.   See Arguments pp. 17-20.
Examiner’s Response:
These arguments are repetitive and have already been addressed. 


Therefore, the argued limitations were written broad such that they read upon the cited references or are shown explicitly by the references.  As a result, the claims stand as follows.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2020/0228880 A1) in view of Mohandoss et al. (US 202/10158570 A1 – hereinafter “Mohandoss”).
Claim 1:
Iyer discloses a computer-implemented (¶61) method for embedding contextual information in an image or video frames, the method comprising: 
training a generative adversarial network (¶24 discloses “generative neural networks, such as variational autoencoders (VAEs) and generative adversarial networks (GANs)”; ¶57; ¶84 discloses “the video advertisement content may be generated using a generative neural network (GNN) model, such as a generative adversarial network (GAN) model”) to provide contextual information to be embedded in said image or said video frames (¶59 discloses “user context profiles 416 can be used to adapt or personalize the video content for each user”), wherein said contextual information comprises text, sound and/or video frames that provides context to said image or said video frames (¶46 discloses “AI techniques to learn certain information about the content, such as its theme, style, context, characters, objects, and so forth.”); 
receiving said image or said video frames (¶56 in conjunction with Fig. 4 discloses “a video streaming platform 410 … obtains premium video content from a DRM content
server 420 … modifies/adapts the content … delivers the content to the corresponding user devices 402a-c”); 
extracting features from said received image or said video frames, wherein said extracted features comprise topics, events as well as sites and objects (¶37 discloses “watched content … watched context (e.g., similar theme, environment, objects, people, and/or characters)”; theme i.e. topic and event, environment i.e. site, objects i.e. people; ¶65 discloses “contextual characteristics recognized in a scene, such as a theme, context, flow, actions, background vs. foreground, type or style of visual content ( e.g., movie, cartoon, lighting,
ambiance), physical environment (e.g., indoor, outdoor), location, time of day, and so forth.”; actions i.e. event; ¶¶272-273, 275, 285); 
identifying one or more images and/or one or more video frames in a database using said generative adversarial network associated with features with a similarity to said extracted features from said received image or said video frames that (¶35 discloses AI techniques “are leveraged to personalize advertisements for users 110 based on the content they are currently watching … along with other information … such as user contexts”; ¶36 discloses “AI techniques, such as generative adversarial networks (GANs)”; ¶26 discloses “content distributors then leverage user profiles (e.g., user characteristics, preferences, viewing history) to selectively display the advertisements to targeted users who are currently viewing other media content.”; where, the user profiles are presumably stored in a database; ¶37 discloses “the advertising content may be generated as a separate or standalone advertisement with a similar context as the watched context (e.g., similar theme, environment, objects, people, and/or characters). (emphasis added)”; ¶59; ¶68 discloses “video analytics cache … video analytics datasets for a collection of videos”); 
extracting references containing contextual information associated with said identified one or more images and/or one or more video frames in said database (¶56 discloses “obtains premium video content from a DRM content server 420”; ¶66 discloses frames of the
video content); and 
augmenting said image or said video frames with said extracted references (¶56 discloses “modifies/adapts the content”).
Iyer discloses all of the subject matter as described above except for specifically teaching “exceeds a threshold value.”  However, Mohandoss in the same field of endeavor teaches “exceeds a threshold value” (¶5 discloses “image frames that satisfy a content similarity threshold”; ¶¶19, 46, 56-57).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Iyer and Mohandoss before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to train a GAN using pairs of image frames to generate context-sensitive information (Mohandoss ¶1).  This motivation for the combination of Iyer and Mohandoss is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claims 2, 9, and 16:
The combination of Iyer and Mohandoss discloses the method as recited in claim 1, wherein said training of said generative adversarial network comprises: receiving a stream of video frames (Iyer ¶66 discloses frames of the video content); and extracting features from said stream of video frames, wherein said extracted features comprise topics, events as well as sites and objects (Iyer ¶37 discloses “watched content … watched context (e.g., similar theme, environment, objects, people, and/or characters)”; theme i.e. topic and event, environment i.e. site, objects i.e. people; ¶65 discloses “contextual characteristics recognized in a scene, such as a theme, context, flow, actions, background vs. foreground, type or style of visual content ( e.g., movie, cartoon, lighting, ambiance), physical environment (e.g., indoor, outdoor), location, time of day, and so forth.”; actions i.e. event; ¶¶272-273, 275, 285).
Claims 3, 10, and 17:
The combination of Iyer and Mohandoss discloses the method as recited in claim 2, wherein said training of said generative adversarial network further comprises: separating different events (Mohandoss ¶20 discloses “A pair of image frames is removed from the formed pairs within a cluster when the pair of image frames satisfies the content similarity threshold (e.g., the content of the two image frames are similar). Each remaining image pair in the training data set (e.g., each image pair with similar histograms, but different content)”) through a sequence of images of said stream of video frames (Iyer ¶84 discloses “(GNN) models may be trained to generate different types or genres of video content”).
Claims 4, 11, and 18:
The combination of Iyer and Mohandoss discloses the method as recited in claim 3, wherein said training of said generative adversarial network further comprises: clustering images of said stream of video frames along with images of video frames (¶19 discloses “the clustering may be based on a color similarity threshold”) stored in said database that are each associated with events within a threshold degree of similarity (¶5 discloses “image frames that satisfy a content similarity threshold”; ¶¶19, 46, 56-57).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer and Mohandoss as applied to claim 1 above, and further in view of Chudak (US 2020/0193272 A1 – hereinafter “Chudak”).
Claims 7 and 14:
The combination of Iyer and Mohandoss discloses the method as recited in claim 1 further comprising: (Iyer ¶26 discloses “content distributors then leverage user profiles (e.g., user characteristics, preferences, viewing history) to selectively display the advertisements to targeted users who are currently viewing other media content.”; where, the user profiles are presumably stored in a database) are to be extracted (Iyer ¶56 discloses “modifies/adapts the content”; ¶68 discloses “video analytics cache … video analytics datasets for a collection of videos”).
Iyer discloses all of the subject matter as described above except for specifically teaching “utilizing an Ising model.”  However, Chudak in the same field of endeavor teaches “utilizing an Ising model” (¶5 discloses “In operating a quantum processor, a flux signal may be applied to a respective qubit loop to realize the bias term hi of the Ising model. These flux signals also provide the spin variable terms s in the Ising model.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Iyer and Chudak before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use an Ising model to develop a target distribution of samples for use in better training a GAN (Chudak Abstract).  This motivation for the combination of Iyer and Chudak is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claim 8:
The combination of Iyer and Mohandoss discloses the a computer program product for embedding contextual information in an image or video frames (¶56 discloses “modifies/adapts the content”), the computer program product comprising one or more computer readable storage mediums (¶¶ 244, 248) having program code embodied therewith, the program code (¶244) comprising programming instructions for …
The combination of Iyer and Mohandoss discloses the remaining elements recited in claim 8 for at least the reasons discussed in claim 1 above.
Claim 15:
The combination of Iyer and Mohandoss discloses a system, comprising: a memory (¶248) for storing a computer program (¶244) for embedding contextual information in an image or video frames (¶56 discloses “modifies/adapts the content”); and a processor (¶243) connected to said memory, wherein said processor is configured to execute program instructions of the computer program comprising …
The combination of Iyer and Mohandoss discloses the remaining elements recited in claim 15 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 5-6, 12-13, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666